department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-6531-98 uilc internal_revenue_service national_office field_service_advice memorandum for from attn deborah a butler assistant chief_counsel field service cc dom fs subject convertible pure preferred_stock of loss_corporation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year1 date1 date2 date3 r tl-n-6531-98 issue whether so-called convertible pure preferred_stock issued by taxpayer in year1 should be treated as stock of taxpayer in determining whether for purposes of sec_382 sec_80 percent or more of the stock of taxpayer was acquired as a result of a series of related transactions that included the issuance of the convertible pure preferred_stock conclusion under the facts presented taxpayer was entitled to elect under sec_1_382-4 to apply the rules of temp sec_1_382-2t and sec_1_382-2t for periods prior to date accordingly taxpayer’s convertible pure preferred_stock would not be treated as stock for purposes of applying sec_382 unless doing so would result in an ownership_change in the absence of more information concerning the transaction or transactions surrounding the ownership_change in year1 we are unable to determine whether the convertible pure preferred_stock would be treated as stock facts in year1 taxpayer issued nonvoting preferred_stock that was convertible into its common_stock and purportedly elected pursuant to sec_1_382-2 and notice_88_67 to treat such stock as an option the available information does not indicate precisely how and when taxpayer made the purported election also in year1 taxpayer experienced a change_of_ownership in which r of taxpayer’s stock was acquired according to the available information an ownership occurred in year1 without taking into account the convertible preferred_stock the facts related to the transaction or transactions giving rise to the ownership_change are not included in your request however the available information indicates that if the convertible preferred_stock is treated as stock more than percent of taxpayer’s stock was acquired in year1 law and analysis loss limitation under sec_382 after amendment by the tax_reform_act_of_1986 sec_382 generally limits the amount the sec_382 limitation of a loss corporation's taxable_income in years after an ownership_change that can be offset against the corporation's loss_carryovers and built-in losses the sec_382 limitation is defined by i r c tl-n-6531-98 sec_382 as the loss corporation's value before the ownership_change multiplied by the applicable long-term tax-exempt_bond rate defined in sec_382 a loss_corporation is defined by sec_382 as a corporation with a net_operating_loss or net_unrealized_built-in_loss as defined by sec_382 under sec_382 a net_unrealized_built-in_loss means the amount by which the fair_market_value of the assets of a loss_corporation immediately before an ownership_change is less than the aggregate adjusted_basis of such assets at that time however under the threshold requirement of sec_382 if the net_unrealized_built-in_loss is not greater than the lesser_of i percent of the fair_market_value of the corporation's assets excluding cash items and certain marketable_securities immediately before the ownership_change or ii dollar_figure then the net_unrealized_built-in_loss is considered to be zero for purposes of determining the net_unrealized_built-in_loss sec_382 provides a cap on the fair_market_value of the loss corporation’s assets if percent or more in value of the stock of the loss_corporation is acquired in a single transaction or in a series of related transactions during any 12-month_period in that case the fair_market_value of the corporation’s assets shall not exceed the grossed up amount_paid for such stock properly adjusted for indebtedness of the corporation and other relevant items the pivotal event that triggers the operation of sec_382 after is an ownership_change which occurs under sec_382 whenever immediately after i an owner shift involving a 5-percent_shareholder or ii any equity_structure_shift the percentage of stock of the loss_corporation owned by one or more percent shareholders has increased by more than percentage points over the lowest percentage of stock of the loss_corporation or any predecessor_corporation owned by such shareholders at any time during the testing_period as provided in sec_382 determinations of the percentage of stock held by any person is made on the basis of value under sec_382 the testing_period is generally the three-year period ending on the day of any owner shift involving a 5-percent_shareholder or equity_structure_shift an owner shift involving a 5-percent_shareholder is any change in the respective ownership of stock of a corporation which affects the percentage of such stock owned by any person who is a 5-percent_shareholder before or after such change sec_382 an equity_structure_shift is defined in sec_382 to mean any reorganization within the meaning of sec_368 except for reorganizations described in subparagraph e or g of sec_368 not meeting the requirements of sec_354 or reorganizations described in subparagraph f of sec_368 tl-n-6531-98 definition of stock the term stock is defined in sec_382 to mean stock other than preferred_stock described in sec_1504 except as provided in regulations and as provided in sec_382 relating to the value of the old_loss_corporation for purposes of the affiliation requirements of sec_1504 sec_1504 provides that the term stock does not include stock which a is not entitled to vote b is limited and preferred as to dividends and does not participate in corporate growth to any significant extent c has redemption and liquidation rights which do not exceed the issue_price of such stock except for a reasonable redemption or liquidation premium and d is not convertible into another class of stock in connection with the definition of stock sec_382 directs the secretary to issue any necessary regulations to treat warrants options contracts to acquire stock convertible debt interests and other similar interests as stock in addition sec_382 states that except as provided in regulations an option to acquire stock is treated as exercised if such exercise results in an ownership_change pursuant to sec_382 in t d 1987_2_cb_85 the service adopted temp sec_1_382-2t which provides that solely for the purpose of determining whether an ownership_change occurs on a testing_date stock of the loss_corporation that is subject_to an option is treated as acquired by exercise of the option on that date if such deemed exercise would result in an ownership_change under sec_1_382-2t an interest that is similar to an option is treated as an option for this purpose an interest that is similar to an option includes but is not limited to a warrant a convertible debt_instrument an instrument other than debt that is convertible into stock a put a stock interest subject_to risk of forfeiture and a contract to acquire or sell stock convertible preferred_stock temporary_regulation in the case of convertible preferred_stock the service has taken opposing positions at various time regarding whether such stock is treated as stock for purposes of sec_382 in t d 1987_2_cb_85 the service adopted temp sec_1_382-2t which provided that the term ‘stock’ means stock other than stock described in sec_1504 under this definition any convertible preferred_stock would be treated as stock since it would not meet the nonconvertibility feature described in sec_1504 notice_88_67 tl-n-6531-98 in notice_88_67 1988_1_cb_555 the service announced its intention to issue regulations that would clarify that convertible pure preferred_stock should be treated similarly to convertible debt ie as an interest that is similar to an option in determining whether an ownership_change has occurred for this purpose convertible pure preferred_stock is stock that at the time the instrument is issued would be described in sec_1504 disregarding paragraph d and ignoring the potential participation in corporate growth that the conversion feature may offer the notice stated that amendments to the temporary regulations would generally be effective for stock issued on or after date but taxpayers could affirmatively elect to treat the amendments as effective on and after date when notice_88_67 was issued temp sec_1_382-2t contained the rules for option attribution the general_rule under temp sec_1 2t h i provided as follows solely for the purpose of determining whether there is an ownership_change on any testing_date stock of the loss_corporation that is subject_to an option shall be treated as acquired on any such date pursuant to an exercise of the option by its owner on that date if such deemed exercise would result in an ownership_change accordingly under the rule announced by notice_88_67 convertible pure preferred_stock would be treated as converted into common_stock on any testing_date if such conversion would result in an ownership_change on that date proposed_regulations the amendments described in notice_88_67 were never issued rather the service proposed_regulations on date that would generally treat options as not exercised except for an option issued or transferred for an abusive principal purpose see co-18-90 limitations on corporate net_operating_loss carryforwards fed reg big_number proposed date reprinted pincite_2_cb_606 in particular the rulemaking proposed generally to treat convertible stock as stock and not as an option id pincite acknowledging that the proposed rules differed from those described in notice_88_67 however the proposal would apply the rules of notice_88_67 to testing dates and stock issued on or after date and before date final regulations final regulations adopted in t d 1994_1_cb_121 included sec_1_382-2 which provides that the term stock includes any convertible tl-n-6531-98 preferred_stock in general this rule applies with respect to any convertible stock sec_1_382-2 however in the case of convertible pure preferred_stock issued on or after date and before date sec_1_382-2 provides that such stock is treated as pure preferred_stock described in sec_1504 - ie such stock is not treated as stock for the purpose of determining whether an ownership_change occurs t d also adopted sec_1_382-4 which provides a new rule for options under the general_rule of sec_1_382-4 an option is not treated as exercised unless it is issued or transferred for an abusive principal purpose specifically sec_1_382-4 provides that for the purpose of determining whether an ownership_change occurs an option is treated as exercised if it satisfies either an ownership test a control test or an income test this new rule for options generally applies for any testing_date on or after date sec_1_382-4 however sec_1_382-4 permits a loss_corporation to make an election under which the previous rules of temp sec_1_382-2t relating to testing dates and 382-2t h relating to option attribution for purposes of determining whether an ownership_change occurs on any testing_date on or before date if a loss_corporation makes such an election sec_1_382-4 specifies the following consequence in determining whether any convertible preferred_stock issued by the loss_corporation during the period that the election is in effect is treated as stock or as an option the convertible preferred_stock is treated as if it were issued on date in order to make this election a loss_corporation must attach a statement as described in sec_1_382-4 to its income_tax return for the first taxable_year ending after date in which a testing_date occurs or if such return is filed on or before date to the first return filed after date taxpayer’s convertible pure preferred_stock under the patchwork of rules set forth above the convertible pure preferred_stock issued by taxpayer in year1 would be treated as stock under the general_rule of sec_1_382-2 which treats any convertible preferred_stock as stock for purposes of making an ownership_change determination however taxpayer was entitled to elect under sec_1_382-4 to apply the rules of temp sec_1_382-2t and sec_1_382-2t for such purposes prior to date under such an election convertible preferred tl-n-6531-98 stock is treated as if it were issued on date accordingly if taxpayer made a proper election under sec_1_382-4 the convertible pure preferred_stock that it issued in year1 would be treated as issued on date and would be treated as an option pursuant to the rule set forth in notice_88_67 assuming taxpayer made the election under sec_1_382-4 the option attribution rule_of temp sec_1_382-2t would deem taxpayer’s convertible pure preferred_stock to be converted to stock on testing dates in year1 if the deemed conversion would result in an ownership_change thus under the option attribution rule that taxpayer purportedly elected there would not be a deemed conversion of taxpayer’s convertible pure preferred_stock unless such a conversion would result in an ownership_change according to the facts presented r of the stock of taxpayer was acquired in year1 without taking into account the convertible pure preferred_stock that taxpayer issued in year1 because the acquisition of r of taxpayer’s stock by one or more 5-percent shareholders in year1 could result in an ownership_change under sec_382 taxpayer’s convertible pure preferred_stock would not necessarily be deemed as converted under temp sec_1_382-2t on the relevant testing_date or testing dates however without knowing the facts related to the year1 change_of_ownership we are unable to determine conclusively whether taxpayer’s convertible pure preferred_stock would be treated as stock case development hazards and other considerations the available information does not include the facts surrounding taxpayer’s issuance of the convertible pure preferred_stock and the ownership_change that occurred in year1 if taxpayer’s stock was acquired in a single transaction the convertible pure preferred_stock would not be deemed converted to stock under temp sec_1_382-2t because the change in ownership of r would result in an ownership_change under sec_382 without application of the option attribution rule on the other hand if taxpayer’s stock was acquired in more than one unrelated transaction and if the convertible pure preferred_stock was issued before one or more of those transactions it is possible to envision a scenario in which the convertible pure preferred_stock would be deemed converted for example assume that a b and c did not own any stock of taxpayer at the beginning of year1 assume further that the following acquisitions occurred date1 a acquire sec_45 percent of taxpayer’s common_stock tl-n-6531-98 date2 b acquire taxpayer’s newly issued convertible pure preferred_stock which would represent percent of taxpayer’s common_stock upon conversion date3 c acquired percent of taxpayer’s common_stock if there had been no changes in the ownership of taxpayer’s stock for the three years before year1 a’s acquisition of percent of the common_stock on june would not constitute an ownership_change however under temp sec_1_382-2t b’s acquisition of the convertible pure preferred_stock on august would be a testing_date and the option attribution rule_of temp sec_1_382-2t would deem that stock converted because to do so would result in percentage_point change in the ownership_interest of a and b c’s subsequent acquisition of percent of the stock on december would not result in another ownership_change but would mean that a total of percent of the stock was acquired during year1 more than the percent required under sec_382 if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting chief corporate branch cc regional_counsel cc wr assistant regional_counsel lc cc wr
